DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments with respect to 35 U.S.C. 102 rejection of claims 1 and 14 have been considered and found persuasive, and the rejection has been withdrawn. See detailed reason for allowance below.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Bitouk et al. (Class-level spectral features for emotion recognition, 24 Nov. 2009, pages 613-625) teaches receiving a plurality of audio segments comprising a speech signal, wherein said audio segments represent a plurality of verbal interactions; receiving labels associated with an emotional state expressed in each of said audio segments; dividing each of said audio segments into a plurality of frames, based on a specified frame duration; extracting a plurality of acoustic features from each of said frames; computing statistics over said acoustic features with respect to sequences of frames representing phoneme boundaries in said audio segments; at a training stage, training a machine learning model on a training set comprising: (i) said statistics associated with said audio segments, and (ii) said labels; and at an inference stage, applying said trained machine learning model to one or more target audio segments comprising a speech signal, to detect an emotional state expressed in said target audio segments and a confidence score related to a probability of the detected emotional state being correct. ([3. Databases; 4. Features; 5. Emotion Classification; pages 616-620] the most common approaches to automatic emotion recognition rely on utterance-level prosodic features. Recent studies have shown that utterance-level statistics of segmental spectral features also contain rich information about expressivity and emotion. In our work we introduce a more fine-grained yet robust set of spectral features: statistics of Mel-Frequency Cepstral Coefficients computed over three phoneme type classes of interest – stressed vowels, unstressed vowels and consonants in the utterance. We investigate performance of our features in the task of speaker-independent emotion recognition using two publicly available datasets. Our experimental results clearly indicate that indeed both the richer set of spectral features and the differentiation between phoneme type classes are beneficial for the task. Classification accuracies are consistently higher for our features compared to prosodic or utterance-level spectral features. Combination of our phoneme class features with prosodic features leads to even further improvement. Given the large number of class-level spectral features, we expected feature selection will improve results even further, but none of several selection methods led to clear gains. Further analyses reveal that spectral features computed from consonant regions of the utterance contain more information about emotion than either stressed or unstressed vowel features. We also explore how emotion recognition accuracy depends on utterance length. We show that, while there is no significant dependence for utterance-level prosodic features, accuracy of emotion recognition using class-level spectral features increases with the utterance length.)
The difference between the prior art and the claimed invention is that Bitouk does not teach wherein the confidence score is calculated to represent contextual emotion given emotional states of neighboring audio segments of the target audio segment.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Bitouk to include wherein the confidence score is calculated to represent contextual emotion given emotional states of neighboring audio segments of the target audio segment. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel et al. (US 2012/0089396)
Hirose et al. (US 2009/0281807)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656